GOF SA-8 06/14 SUPPLEMENT DATED JUNE 30, 2014 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Global Trust Franklin Emerging Market Debt Opportunities Fund Franklin Mutual Series Funds Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmartTM 2015 Retirement Target Fund Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin Multi-Asset Real Return Fund Franklin Templeton Global Trust Templeton Hard Currency Fund Franklin Templeton International Trust Franklin Global Allocation Fund The Statement of Additional Information is amended as follows: The cover page of, and the name references within, the Statement of Additional Information are amended to reflect new fund or trust names as follows: Franklin Global Trust Franklin Emerging Market Debt Opportunities Fund (formerly, Franklin Templeton Emerging Market Debt Opportunities Fund) Franklin Mutual Series Funds Franklin Mutual Beacon Fund (formerly, Mutual Beacon Fund) Franklin Mutual European Fund (formerly, Mutual European Fund) Franklin Mutual Financial Services Fund (formerly, Mutual Financial Services Fund) Franklin Mutual Global Discovery Fund (formerly, Mutual Global Discovery Fund) Franklin Mutual International Fund (formerly, Mutual International Fund) Franklin Mutual Quest Fund (formerly, Mutual Quest Fund) Franklin Mutual Shares Fund (formerly, Mutual Shares Fund) Franklin Fund Allocator Series (formerly, Franklin Templeton Fund Allocator Series) Franklin Conservative Allocation Fund (formerly, Franklin Templeton Conservative Allocation Fund) Franklin Corefolio Allocation Fund (formerly, Franklin Templeton Corefolio Allocation Fund) Franklin Founding Funds Allocation Fund (formerly, Franklin Templeton Founding Funds Allocation Fund) Franklin Growth Allocation Fund (formerly, Franklin Templeton Growth Allocation Fund) Franklin Moderate Allocation Fund (formerly, Franklin Templeton Moderate Allocation Fund) Franklin LifeSmartTM 2015 Retirement Target Fund Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin Multi-Asset Real Return Fund (formerly, Franklin Templeton Multi-Asset Real Return Fund) Franklin Templeton Global Trust Templeton Hard Currency Fund (formerly, Franklin Templeton Hard Currency Fund) Franklin Templeton International Trust Franklin Global Allocation Fund (formerly, Franklin Templeton Global Allocation Fund) Please keep this supplement with your statement of additional information for future reference.
